Citation Nr: 1509873	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

The Veteran testified before the undersigned in January 2015.  A transcript of that hearing has been associated with the claims file.   


FINDING OF FACT

The Veteran has experienced bilateral hearing loss since his military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric testing was conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements. Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385 (2014).  

The Veteran's June 1965 service entrance examination and November 1968 service separation examination show that his hearing was normal for VA purposes.  See 38 C.F.R. § 3.385.  While the test appear to show that his hearing acuity had decreased from entrance to separation, once the conversion from ASA to ISO/ANSI is performed, it becomes clear that only the 3000 and 4000 frequencies show a shift in hearing acuity for the worse.  The Veteran's service treatment records (STRs) do not show any complaints of hearing loss.   

Nevertheless, the Veteran asserts that he has bilateral hearing loss as due to active service hazardous noise exposure.  In addition to serving as an aircraft fuel specialist and being exposed to the frequent jet engine and other flight line noises, he asserts that he was exposed to high levels of noise by being in areas where jet engines were tested and operated at maximum capacity.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and notes that the RO has conceded in-service hazardous noise exposure in its October 2010 VA examination request worksheet.  38 U.S.C.A. § 1154(a) (West 2014).  Such is sufficient to meet Shedden element (2).

There is also evidence that Shedden element (1) has been met.  On a VA audiology examination in December 2010, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  

As for the nexus criterion, the December 2010 VA examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his service.  Reference was made to hearing within normal limits upon entrance into and separation from service.  The examiner also stated that it would appear that the Veteran's current hearing loss has occurred subsequent to his military service.  The Board notes that the examiner did not elaborate on what specifically would have been the cause of the hearing loss - the examiner did not ask the Veteran about his post-service hazardous noise exposure, only noting that the Veteran worked as a truck driver in his civilian life.      

In his hearing testimony, the Veteran related that he was exposed to the noise resulting from his work as an aircraft fuel specialist and working on the flight line.  The Veteran also stated that while he inquired about receiving hearing protection several times while in service, his inquiries went unanswered and he just continued to perform his job without complaints.  He stated that he began noticing his hearing problems shortly after he separated from active service, when his now-wife would remark on the fact that he listened to the TV too loud, or when he would have trouble hearing her in loud restaurants.  The Veteran did not report any hazardous noise exposure post-service.

The Veteran's spouse, whom he married in or around 1970, stated in her January 2015 written statement that she has known the Veteran since December 1968, as they met right after he was discharged from service.  She recalled that she began to realize that the Veteran had a hearing problem after knowing him for some time, but that he hid the issue and was sensitive about it.  The Veteran's spouse related that she had asked him if he sought help for his hearing loss while in service, and he told her that his requests for hearing protection "fell on deaf ears."  She stated that the Veteran did get hearing aids a few years later, but misplaced them at some point, and "just did his job" without complaints.  She stated that the Veteran's hearing problems, which she noticed right after they met, have increased over the years.  

The Veteran is competent to describe his recollections of noticing his hearing loss soon after service, as well as his current manifestations of hearing loss, because this requires only personal knowledge as it comes to him through his senses.  His spouse was also competent to observe the Veteran's hearing loss and attest to her recollections that his hearing loss was present when they met in December 1968, right after he was discharged from active service, and was an on-going symptom.  

The Board also finds the lay statement in evidence credible.  The statements of the Veteran and his spouse are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss symptomatology, and the Board finds them both assertive and persuasive.  The Board does note that the Veteran's spouse met him right after he separated from service, and, as such, her testimony is almost as persuasive as that of her husband. 

In this regard, while the VA opinion of record is not favorable to the Veteran, the December 2010 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss, stating instead that the Veteran's disability was not the result of his service.  Despite implying that the Veteran's largest dose of unprotected noise exposure was during active service, the VA examiner attributed the Veteran's hearing loss to factors other than service, such as noise exposure outside of service.  The Veteran, however, essentially denied any other factors caused his hearing loss, asserting that his hearing loss began right after active service as a result of hazardous noise exposure.  It is also worth noting that the examiner did not explain what post-service hazardous noise exposure could have caused the Veteran's hearing loss.

In contrast, there are two medical records which offer a positive medical nexus regarding the Veteran's claim.  The first one is a June 2011 audiometric test from Dallas ENT, which related that the Veteran's hearing loss was consistent with noise exposure.  The Board notes that the probative value of this record is not very high, as it does not verbalize that the Veteran's hearing loss was due to the noise exposure that the Veteran experienced while in active service.  In addition, no rationale or explanation supports the statement.  The second one is January 2015 audiological examination from Hearing Solutions, in which the audiologist stated that the Veteran's hearing loss was consistent with noise-induced hearing loss.  This opinion suffers from the same deficiencies as the previous one - it does not state that the noise exposure occurred in active service, and no rationale or explanation supports the statement.  The probative value of these opinions is, however, advanced due to the Veteran's credible history of continuity of symptomatology of bilateral hearing loss since service, and by a lack of evidence of any post-service hazardous noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of continuity of hearing loss symptoms since service, evidence linking the disability to in-service noise exposure, and resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


